DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on April 12th 2021 has been entered. Claims 2, 12, 14 and  16 - 20 have been amended and claims 1 - 20 are currently pending.

Response to Arguments
3.	Applicant's arguments, see Remarks pp. 7 -17, filed September 27th 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully considered and they are persuasive.
Claims 13 and 15
	Applicant argues that claims 13 and 15 do not directly correspond to claims 2 and 4 respectively
	Examiner agrees and the rejection of corresponding claims 13 and 15 are withdrawn. 
35 U.S.C. §102
5.	Applicant argues that claims 2, 12 and 20 are not anticipated by the reference on record

35 U.S.C. 103
6.	Applicant’s arguments against the rejection of the various dependent claims due to their inheritance from the deficiencies argued against the use of the prior arts used to examine  the independent claims are valid. The 35 U.S.C. 103 rejection of the dependent claims 2 – 11 and 13 – 19 are agreed upon. 
Upon further consideration new grounds of rejection have been necessitated due

to Applicant's amendments and are made in view of Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy.

Claim Rejection – 35 U.S.C. 102

7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would


	Claims 1, 5, 7, 9, 12, 16, 18  and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy
Regarding claim 1 Roy teaches  a computer-implemented method, (method [0014])  comprising: compiling (maintains [0047]) such as “compiling” log data (log entries [0064]) such as “log data” see Fig. 3  from a plurality of nodes of a cluster; (multiple devices in a network [0056])  retrieving (extract [0074]) a timestamp table (timestamp table on a device [0077]) stored within the cluster (a device in a network may maintain a timestamp table [0067]), the timestamp table (timestamp table on a device [0077]) including synchronized timestamps (the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058]) from the plurality of nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  selecting a reference node (as illustrated, the initiating device 102 may function as a host device [0041]) from the plurality of nodes of the cluster; (multiple devices in a network [0056])  creating (create means [0026]) a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences  (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])   between timestamps for the reference node (Fig. 4 (400) timestamp of host with time differences [0067] ) and timestamps for each of the plurality of nodes (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])  of the cluster (multiple devices in a network [0056])  other than the reference node; (Fig. 4, (450) depicts the differences of time differences between receivers and the host/initiator device [0069])  creating (create means [0026]) an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  utilizing (utilizing [0024]) the timestamp table (timestamp table on a device [0077]) and the time difference table; (Fig. 4 (400) timestamp of host with time differences [0067] )  and adjusting (synchronize [0051]) the log data (synchronize the timestamps that are recorded in the respective logs 108 and 128. [0051]) from the plurality of the nodes of the cluster, (multiple devices in a network [0056])  utilizing (utilizing [0024]) the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  

Regarding claim 5 Roy teaches the computer-implemented method of Claim 1
Roy further teaches  the time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) includes: a first column listing timestamps (Fig. 4, (406) Timestamp [0067])  for the reference node, (Fig. 4, (404) Host [0067])  and a plurality of additional columns (Fig. 4 (408) Time Difference [0067])   that include difference values indicating differences between timestamps for each of the plurality of nodes (Fig. 4, (454) Receiver 1, Receiver 2 [0067]) and timestamps for the reference node (Fig. 4, (458) Time Difference Initiator Time – T1, Initiator Time – T2 [0067])

Regarding claim 7 Roy teaches the computer-implemented method of Claim 1.
	Roy further teaches	wherein analyzing (analysis [0075]) the adjusted (synchronized [0058]) log data (log entries [0064]) such as “log data” see Fig. 3  to determine one or more issues (debugging operations [0064]) within the cluster (multiple devices in a network [0056])

Regarding claim 9 Roy teaches the computer-implemented method of Claim 1.
Roy further teaches wherein adjusting (synchronize [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3  includes synchronizing timestamps (Fig. 7 synchronizing [0013]) within the log data (log entries [0064]) such as “log data” see Fig. 3  with timestamps (Fig. 7  timestamps [0013]) for the reference node (Fig. 4, (404) Host [0067])  within the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  

Regarding claim 12 Roy teaches a  computer program product (computer program products [0014]) comprising one or more computer readable storage media, (computer readable medium(s) [0017]) and program instructions collectively stored on the one or more computer readable storage media ,(having program code embodied thereon. [0014]) the program instructions (program instructions [0023]) comprising instructions configured to cause one or more processors (one of the processors 104 and 124 [0051]) to perform a method  (method [0014])  comprising: compiling, (maintains [0047]) such as “compiling” utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051]) log data (log entries [0064]) such as “log data” see Fig. 3  from all nodes of a cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  retrieving, (extract [0074]) utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051])  a timestamp table (timestamp table on a device [0077]) stored within the cluster, (a device in a network may maintain a timestamp table [0067]) the timestamp table (timestamp table on a device [0077]) including synchronized timestamps(the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058])  from all the nodes of the cluster;  (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  selecting, (select [0014]) utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 a reference node (as illustrated, the initiating device 102 may function as a host device [0041]) from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  creating, (create means [0026])  utilizing (utilizing [0024]) the one or more processors, (one of the processors 104 and 124 [0051]) a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])   between timestamps (Fig. 4, (406) T1, T2 [0067]) for the reference node  (Fig. 4, (404) host [0067])  and timestamps (Fig. 4 (456) T1, T2 of [0067]) for each of the nodes (Fig. 4, Receiver 1 and Receiver 2 respectively [0067])  of the cluster (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  other than the reference node; (Fig. 4, (404) host [0067])  creating, (create means [0026]) utilizing (utilizing [0024])  the one or more processors, (one of the processors 104 and 124 [0051])  an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  utilizing (utilizing [0024])  the timestamp table (timestamp table on a device [0077]) and the time difference table; (Fig. 4 (400) timestamp of host with time differences [0067]) and adjusting, (synchronize [0051]) utilizing (utilizing [0024])  the one or more processors, (one of the processors 104 and 124 [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3   from the nodes of the cluster, (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  utilizing (utilizing  the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  

Regarding claim 16 Roy teaches the computer-implemented method of Claim 12
Roy further teaches  the time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) includes: a first column listing timestamps (Fig. 4, (406) Timestamp [0067])  for the reference node, (Fig. 4, (404) Host [0067])  and a plurality of additional columns (Fig. 4 (408) Time Difference [0067])   that include difference values (Fig. 4 (408) Target Time – T1, Target Time – T2 [0067]) indicating differences between timestamps for each of the plurality of nodes (Fig. 4, (454) Receiver 1, Receiver 2 [0067]) and timestamps for the reference node (Fig. 4, (458) Time Difference Initiator Time – T1, Initiator Time – T2 [0067])

Regarding claim 18 Roy teaches the computer-implemented method of Claim 12.
	Roy further teaches	wherein analyzing (analysis [0075]) utilizing (utilizing [0024])  the one or more processors (one of the processors 104 and 124 [0051]) the adjusted (synchronized [0058]) log data (log entries [0064]) such as “log data” see Fig. 3  to determine one or more issues (debugging operations [0064]) within the cluster (multiple devices in a network [0056])

Regarding claim 20 Roy teaches a system, (system [004])  comprising: a processor; (one of the processors 104 and 124 [0051]) and P201805316US01/TUC1P511- 5 -logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, (contain logical units executed by the processor 124 [0049]) the logic (logic [0029]) being configured to: (configured [0046])  compile (maintains [0047]) such as “compiling” log data  (log entries [0064]) such as “log data” see Fig. 3  from all nodes of a cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100   retrieve (extract [0074]) a timestamp table (timestamp table on a device [0077]) stored within the cluster, (a device in a network may maintain a timestamp table [0067]) the timestamp table  (timestamp table on a device [0077]) including synchronized timestamps(the timestamps  stored in the separate logs and timestamp tables may be used to synchronize the data stored in the separate logs of the devices in network 100 [0058])  from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    select (select [0014])  a reference node (Fig. 4, (404) host [0067])  from all the nodes of the cluster; (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    create (create means [0026])  a time difference table (Fig. 4 (400) timestamp of host with time differences [0067]) that includes differences(Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences [0069])    between timestamps (Fig. 4, (406) T1, T2 [0067]) for the reference node (Fig. 4, (404) host   and timestamps (Fig. 4 (456) T1, T2 of [0067]) for each of the nodes (Fig. 4, Receiver 1 and Receiver 2 respectively [0067])  of the cluster (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100    other than the reference node; (Fig. 4, (404) host [0067])  create (create means [0026])  an optimized timestamp table, (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  utilizing (utilizing [0024])  the timestamp table (timestamp table on a device [0077]) and the time difference table; (Fig. 4 (400) timestamp of host with time differences [0067]) and adjust (synchronize [0051]) the log data (log entries [0064]) such as “log data” see Fig. 3  from all the nodes of the cluster, (multiple devices in a network [0056]) see [0041] a device may be a node in the network 100  utilizing (utilizing [0024])  the optimized timestamp table (Fig. 4 (450) timestamp of receive 1 and receiver 2 with time differences  with Initiator [0069])  


Claim Rejections – 35 U.S.C. §103

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ

under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims  2 and 13 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in  view of Yoon et al. (United States Patent Publication Number 20180102938) hereinafter Yoon.
Regarding claim 2 Roy teaches the computer-implemented method of Claim 1
Roy does not fully disclose wherein the log data includes all log data associated with all protocol servers running on the plurality of the nodes of the cluster.
Yoon teaches wherein the log data includes all log data (Fig. 2, (122) capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, application server logs, database server logs, and any other type of log that monitors the behavior of a system or application. [0073]) associated with all protocol servers (Server 912 may also run any of a variety of additional server applications and/or mid-tier 
servers, [0180]) running on the plurality of nodes (multiple DataNodes [0080]) of the cluster (of the HDFS Cluster  [0080])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Yoon wherein the log data includes all log data associated with all protocol servers running on all of the nodes of the cluster.  By doing so a categorizer, can automatically categorize multi-component machine-generated data records, such as log messages. Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. Yoon [0008].
	
Regarding claim 13 Roy teaches the computer-implemented method of Claim 12
Roy as modified does not fully disclose wherein the log data includes all log data associated with all protocol servers running on the plurality of nodes of the cluster.
Yoon teaches wherein the log data includes all log data (Fig. 2, (122) capture the log data according to the user configurations. The log data may originate from any log-producing source location, such as a database management system, database application, middleware, hardware logs, operating system logs, application logs, associated with all protocol servers (Server 912 may also run any of a variety of additional server applications and/or mid-tier applications, including HTTP (hypertext transport protocol) servers, FTP (file transfer protocol) servers, CGI (common gateway interface) servers, JAVA® servers, database
servers, [0180]) running on the plurality of nodes (multiple DataNodes [0080]) of the cluster (of the HDFS Cluster  [0080])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy  to incorporate the teachings of Yoon wherein the log data includes all log data associated with all protocol servers running on all of the nodes of the cluster.  By doing so a categorizer, can automatically categorize multi-component machine-generated data records, such as log messages. Instead of requiring a person to manually assess the contents of machine-generated data record, the record contents themselves are used to construct the categorizer. Yoon [0008].

Claims  3  and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Nicholls et al., (United States Patent Number 8559412) hereinafter Nicholls
Regarding claim 3 Roy teaches the computer-implemented method of Claim 1
wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster
Nicholls teaches wherein the timestamp table (delay table Col. 3 ln 6) is retrieved (obtain Col. 8 ln 25) from a node (Fig. 1, (160) node Col. 5 ln 13) of the cluster (network nodes Col. 3 ln 20) that receives the log data (timing packet received by node B, Col. 8 ln 1) from each of the plurality of nodes (The delay table ( or other type of data structure) 150 includes six entries to represent the six inter-node delays  between node G and its six neighbors. Col. 5 ln 4 - 7) of the cluster (network nodes Col. 3 ln 20)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Nicholl   wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster. By doing so updating of time information in a timing packet can be performed by the synchronization logic 162 implemented in hardware (layer 1) to enable for quicker response and more accurate time information updates. Nicholls Col. 4 ln 24 – 27.



Regarding claim 14 Roy teaches the computer-implemented method of Claim 12.
Roy does not fully disclose wherein timestamp table is retrieved from a node of the cluster that receives the log data from each of the nodes of the cluster
Nicolls teaches wherein the timestamp table (delay table Col. 3 ln 6) is retrieved (obtain Col. 8 ln 25) from a node (Fig. 1, (160) node Col. 5 ln 13) of the cluster (network nodes Col. 3 ln 20) that receives the log data (timing packet received by node B, Col. 8 ln 1) from each of the plurality of nodes (The delay table ( or other type of data structure) 150 includes six entries to represent the six inter-node delays  between node G and its six neighbors. Col. 5 ln 4 - 7) of the cluster (network nodes Col. 3 ln 20)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Nicholl   wherein the timestamp table is retrieved from a node of the cluster that receives the log data from each of the plurality of nodes of the cluster. By doing so updating of time information in a timing packet can be performed by the synchronization logic 162 implemented in hardware (layer 1) to enable for quicker response and more accurate time information updates. Nicholls Col. 4 ln 24 – 27.

Claims  4, 8, 10, 15 and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) 
Regarding claim 4 Roy teaches the computer-implemented method of Claim 1
Roy does not fully disclose wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the plurality of nodes within the cluster.
Hulyalkar teaches wherein the timestamp table (timestamp “register” Col. 4 ln 33) indicates a plurality of predetermined timestamp instances, (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) where each of the plurality of predetermined timestamp instances (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) includes a timestamp (a "timestamp_preset" command is sent by the BS to all WTs in the network. Upon receiving the timestamp_preset command, all WTs preset their timestamp value to zero (or equal to the delay encountered through the physical layer) Col. 6 ln 54 – 58) from each of the plurality of nodes (control node and each of the other nodes Col. 5 ln 2 - 3) within the cluster (wireless ATM (WATM) network Col. 6 ln 28)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein the timestamp table indicates a plurality of 

Regarding claim 8 Roy teaches the computer-implemented method of Claim 1
Roy does not fully disclose wherein by removing redundant entries from the time difference table.
	Hulyalkar teaches wherein by removing redundant entries from the time difference table.. (Next, the state machine 92' disables the byte register comparator 89' in order to avoid erroneous comparisons on subsequent data. A comparator 98' compares the current timestamp value output by the timestamp counter 94' with the fixed value 100' and sets the sync flag latch 102' upon detecting a coincidence, indicating that a correction will take place. Col. 8 ln 9 - 15)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein by removing redundant entries from the time difference table. By doing so since the timestamp value correction process is performed 
	
Regarding claim 10 Roy teaches the computer-implemented method of Claim 1
Roy does not fully disclose wherein the log data is compiled in response to a request, the request including a predetermined flag.
	Hulyalkar teaches wherein the log data (subsequent data Col. 7 ln 46) is compiled in response to a request, the request including a predetermined flag (A
comparator 98 compares the current timestamp value output by the timestamp counter 94 with a fixed value 100 and sets the sync flag latch 102 upon detecting a coincidence, indicating that a correction will take place … this fixed value can be chosen to allow a 1 μs skew to develop between all timestamps in the network
every 10 μs before a timestamp value correction is commanded Col. 7 ln 46 - 54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein the log data is compiled in response to a request, the request including a predetermined flag. By doing so the state machine 92 disables the byte register comparator 89 in order to avoid erroneous comparisons on subsequent data. Hulyalkar Col. 7 ln 44 – 46

Regarding claim 15 Roy  teaches the computer-implemented method of Claim 12.
	Roy does not fully disclose wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined timestamp instances includes a timestamp from each of the plurality of nodes within the cluster.
Hulyalkar teaches wherein the timestamp table (timestamp “register” Col. 4 ln 33) indicates a plurality of predetermined timestamp instances, (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) where each of the plurality of predetermined timestamp instances (wireless terminals (WTs) with timestamp values set to zero Col. 6 ln 56 – 57) includes a timestamp (a "timestamp_preset" command is sent by the BS to all WTs in the network. Upon receiving the timestamp_preset command, all WTs preset their timestamp value to zero (or equal to the delay encountered through the physical layer) Col. 6 ln 54 – 58) from each of the plurality of nodes (control node and each of the other nodes Col. 5 ln 2 - 3) within the cluster (wireless ATM (WATM) network Col. 6 ln 28)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein the timestamp table indicates a plurality of predetermined timestamp instances, where each of the plurality of predetermined 

Regarding claim 19 Roy teaches the computer-implemented method of Claim 12.
Roy does not fully disclose   comprising removing, utilizing the one or more processors redundant entries from the time difference table
Hulyalkar teaches comprising removing, (correction Col. 8 ln 14) such as “removing” utilizing the one or more processors, (processor or microprocessor Col. 6 ln 8) redundant entries from the time difference table (Next, the state machine 92' disables the byte register comparator 89' in order to avoid erroneous comparisons on subsequent data. A comparator 98' compares the current timestamp value output by the timestamp counter 94' with the fixed value 100' and sets the sync flag latch 102' upon detecting a coincidence, indicating that a correction will take place. Col. 8 ln 9 - 15)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein optimizing the timestamp table includes optimizing a time difference table by removing redundant entries from a time difference table to 

Claims  6 and 17 are   rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Browning et al., (united States Patent Publication 5805870) hereinafter Browning and in further view of ,  in view of Wang et al., (United States Patent Publication Number 20180176874) hereinafter Wang
Regarding claim 6 Roy teaches the computer-implemented method of Claim 1.
	Roy does not fully disclose 	wherein, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node
Browning as modified further teaches in response to determining that a subset of nodes (Fig. 16 any one of nodes A .. N [0203]) within the timestamp table (Fig. 15, timestamp table [0201])  share a lowest time and data value for a predetermined timestamp instance, (Row 1 1544 is the only entry in the group associated with the <0,0> value for Column A 1534 and Column C 1538. [0201])  
one of the subset of nodes is randomly selected as the reference node	(selected reference node [0191])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Browning to incorporate the teachings of Wang wherein one of the subset of nodes is randomly selected as the reference node. By doing so the time is consistent with time of the reference node, to implement synchronization with the reference node. Wang [0255]

Regarding claim 17 Roy teaches the computer-implemented method of Claim 12.
	Roy does not fully disclose 	wherein, in response to determining that a subset of nodes within the timestamp table share a lowest time and data value for a predetermined timestamp instance, one of the subset of nodes is randomly selected as the reference node
Browning as modified further teaches in response to determining that a subset of nodes (Fig. 16 any one of nodes A .. N [0203]) within the timestamp table (Fig. 15, timestamp table [0201])  share a lowest time and data value for a predetermined timestamp instance, (Row 1 1544 is the only entry in the group associated with the <0,0> value for Column A 1534 and Column C 1538. [0201])  
one of the subset of nodes is randomly selected as the reference node	(selected reference node [0191])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Browning to incorporate the teachings of Wang wherein one of the subset of nodes is randomly selected as the reference node. By doing so the time is consistent with time of the reference node, to implement synchronization with the reference node. Wang [0255]

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Roy et al., (United States Patent Publication Number 20190297588) hereinafter Roy in view of Robert E. Wagner (United States Patent Publication Number 20120109906) hereinafter Wagner in further view of Hulyalkar et al. (United States Patent Number 6347084) hereinafter Hulyalkar.
Regarding claim 11 Roy in view of Hulyalkar teaches the computer-implemented method of Claim 10
	Roy as modified does not fully disclose wherein adjusting the log data from the plurality of nodes of the cluster includes, for each of the plurality of nodes of the cluster: correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table according to a value corresponding to the node at the first timestamp instance within the time difference table
Wagner  teaches wherein adjusting the log data (if a data content discrepancy between replicas is associated with a table field that represents a database-generated timestamp, and no majority result applies among the replicas 30, then the cluster controller 40 may synchronize the field for all replicas 30 [0085]) from the plurality of nodes (database nodes [0014]) of the cluster includes, (multi-node cluster [0014])   for each of the plurality of nodes (Each of the database nodes [0014]) of the cluster: (ABS., shared-nothing database cluster architecture)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Wagner wherein adjusting the log data from the plurality of nodes of the cluster includes, for each of the plurality of nodes of the cluster. By doing so the master database node then propagates any changes to the database to the slave database nodes 80. Wagner [0032].
Hulyalkar teaches correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table (The BS and all WTs each compare the current value of their timestamp counter against a fixed value (which is the same for all terminals) to determine when to set their sync flag latches, indicating that a correction will take place Col. 7 ln 6 – 9) according to a value (For example, the value can be chosen to allow a 1 μs skew to develop between all timestamps in the network every 10 μs before a correction is commanded Col. 7 ln 9 - 12) corresponding to the node at the first timestamp instance within the time difference table (The timestamp value correction is initiated by the BS sending a timestamp_preset command, which can simply be an appropriate header byte, to all of the WTs Col. 7 ln 16 – 18)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Roy to incorporate the teachings of Hulyalkar wherein correcting timestamps within log files that occur after a first timestamp instance and before a second timestamp instance within the time difference table according to a value corresponding to the node at the first timestamp instance within the time difference table. By doing so since the timestamp value correction process is performed by identical hardware at both ends, close synchronism is achieved. Hulyalkar Col. 8 ln 16 – 18. 

Examiner's Request
11. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly

specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion

12. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Soncodi et al., (Untied States Patent Publication Number 20180052858 (teaches “utilize timestamp based indexing techniques of data items associated with the received 
	Schultz et al., (United States Patent Publication Number 20180062956) teaches “wherein the node statistics include a time stamp (tn) according to time at the control point of when a request statistics message was sent to each node, a node
timestamp (ta) according to time at each node of when the message was received in the node, and a first delta between tn and ta that is used to determine a second delta which
adjusts the node statistics [0134]”
	Savitzky et al., (United States Patent Publication Number 20120017093) teaches “entangling two logs by use of cross-referencing entries (if the logs are both time logs, i.e., logs that include time-stamped entries) this is called a "synchronization
event [0032]”
	Ding et al., (United States Patent Publication Number 20170201606) teaches “system then computes a difference between the time of transmission and the local time of the remote system to determine a time offset that accounts for a time difference between the computer system and the remote system. Finally, the system uses the time offset to standardize timestamps in time-series data received from the remote system, wherein standardizing the timestamps associated with the time-series data comprises adjusting the timestamps

13.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166